Citation Nr: 1646427	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant served in the National Guard with periods of active duty for training (ACDUTRA), to include from July 1981 to September 1981 and from January 1982 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that claims of service connection for psychiatric disorders, including PTSD and depression, may encompass claims of service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue, which was certified as the narrower claim of PTSD.  

In his substantive appeal, the appellant requested a Board hearing.  He was notified of his scheduled May 2016 hearing by letter in April 2016, but did not attend the hearing or subsequently request a new hearing.  Thus, his hearing request is deemed withdrawn.

The appeal is REMANDED to the RO.  VA will notify the Appellant if further action is required.  


REMAND

The appellant seeks service connection for a psychiatric disorder.  He maintains that his psychiatric symptoms are due to stressful experiences during periods of ACDUTRA and/or inactive duty training (INACDUTRA).  The Board notes that in addition to the periods of service reflected above, a November 1991 DA FORM 2-1 reflects advanced individual training (AIT) from February 1991 to March 1991.  

The Board further notes that active military service includes any period of active duty or ACDUTRA during which the veteran was disabled from disease or injury and any period of INACDUTRA during which the veteran was disabled from injury-though not disease-or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the 12 four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.  

In addition, the Board notes that in May 2010, the RO requested the appellant's service treatment records from the National Personnel Records Center (NPRC).  Although the June 2010 response from the NPRC states that all available records were mailed, and although ACDUTRA and INACDUTRA records are associated with the claims file, the RO's May 2010 request only pertained to service from January 1982 to March 1982.  The Board's determination is to be made on the complete record.  

In view of the evidence, all periods of ACDUTRA, including in association with AIT from February 1991 to March 1991, and INACDUTRA should be verified to the extent possible.  In addition, the RO should undertake efforts to ensure the complete service records are associated with the file.  

Further, in addition to private treatment records in 2004 reflecting diagnoses to include schizoaffective disorder, a February 2013 Disability Benefits Questionnaire reflects a diagnosis of PTSD, and the December 2010 VA examination report reflects diagnoses of both PTSD and major depression.  Although the December 2010 VA examiner stated that it is unclear which psychiatric symptoms are related to stressors reported in association with service and which are due to a combination of pre-military mental health issues and post-military traumas, the report of examination reflects a history of no significant illnesses, injuries trauma, or abuse, prior to service, and no personal mental health issues or treatment prior to service.  However, the VA examiner referenced records in 2004 and thereafter reflecting the appellant's history of symptoms of depression and anxiety as a teenager, prior to service, as well as assessments to include bipolar II disorder.  Regardless, and although there is no presumption of soundness or aggravation for ACDUTRA and INACDUTRA, National Guard enlistment examination reports in January 1981 and January 1982 show that psychiatric examination was normal.  However, on the accompanying medical history to a May 1991 National Guard examination report he indicated that he had or had had depression.  

In addition, and although the December 2010 VA examiner questioned the validity of the appellant's stressor of having been assaulted at a festival while performing duties of a medical aid during service in the National Guard in 1993, and particularly with respect to having been hit on the head during the incident, the contemporaneous treatment records include an assessment of post-concussive syndrome; a September 1993 line of duty determination reflects that he was on INACDUTRA on Split Unit Training Assembly (SUTA) status at the time of the incident; and a July 2010 Memo reflects that the RO conceded the occurrence of the September 1993 stressor.  In view of the evidence, the Board finds that the December 2010 VA examination is not adequate for a determination.  As such, the appellant should be scheduled for a new VA examination.  

Additionally, in a June 2010 statement, the appellant maintained that he had psychiatric symptoms as a result of both the personal assault in 1993, and a motor vehicle accident during National Guard service.  The Board notes that the May 2011 rating decision reflects that service connection was granted for rotator cuff tendinopathy as a result of the motor vehicle accident in December 1989, and a December 1989 private treatment record notes that he was "badly shaken" as a result of the injuries sustained in the accident.  

In addition, a May 1991 National Guard examination report reflects a history of a stab injury to the throat.  Further, the December 2010 VA examination report notes a history of traumatic experiences in association with duties as a medical aid, to include having been working in a hospital when a patient died after which he had to cover the body and take it to the morgue.  As such, on remand, the RO should take appropriate action with respect to corroborating the appellant's reported stressors.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake efforts to ensure the complete service records are associated with the file.  

If such records are unavailable, the appellant's file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  To the extent possible, compile a complete list of all periods of ACDUTRA and INACDUTRA separately listed.  Associate all documents obtained with the file.  All efforts in this respect should be documented in the claims file.  

3.  All updated relevant treatment records should be obtained and associated with the claims file and the RO should undertake action to corroborate the PTSD stressors reported by the appellant that have not been corroborated, to include those noted in the December 2010 VA examination report.  

4.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the claim.  The entire claims file should be reviewed by the examiner.  

The examiner is to conduct all indicated tests and identify all current psychiatric disorders, to include whether the criteria for PTSD are met.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disorder, to include PTSD and major depression, is related to his active service.   The underlying stressors should be identified if this is so for PTSD.  

A rationale for all opinions expressed should be provided.  

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

